DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed January 27, 2022.  Claims 1, 7, and 10 are amended.  Claims 19-21 are canceled, and claim 3 remains withdrawn.  Claims 1-3, 5-18, and 22-31 are pending and addressed below.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 3 directed to a species non-elected without traverse.  Accordingly, claim 3 has been cancelled.
Examiner’s Amendment
The application has been amended as follows:
Claim 3 is canceled.
Allowable Subject Matter
Claims 1, 2, 5-18, and 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, a surgical method comprising the first robotic arm and the second robotic arm positioned on a first arm support coupled to a bed, and a second arm support coupled to the bed, the second arm support being distinct and separate from the first arm support, and the second arm support having one or more robotic arms positioned thereon.  Hasegawa et al. (“Hasegawa” US 20170135710) discloses a similar robotic control system and can be interpreted in several ways, but fails to read on the limitations.  A first interpretation of Hasegawa may interpret the slave control circuit 400 as a first arm support wherein the first and second robotic arms 200a and 200d are disposed thereon.  However, there is no separate and distinct second arm support as claimed.  A second interpretation of Hasegawa may interpret each of the first and second robotic arms 200a and 200d being disposed on their own respective arm supports 220a and 220d, but such an interpretation fails to disclose both the first and second robotic arms disposed on a single arm support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771